DETAILED ACTION
	This action is final. Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the drawings has overcome the objection. The objection to the drawings has been withdrawn.
	The amendment to the specification has overcome the objection. The objection to the specification has been withdrawn.
	The amendments to claims 8 and 14 have overcome the objections. The objections to claims 8 and 14 have been withdrawn.

Response to Arguments
Applicant’s arguments in section “IV. Prior Art Rejections” filed 12/23/2021 with respect to claims 1, 7, 13, and the subsequent dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitations that overcame the previous prior art of record are now met by the new art Kuhara (US 2019/0066516 A1), as described below. Claims 6, 12, and 16-19 are now being rejected under 112(a), as described below.

Claim Objections

In claim 17, “when the vehicle is in the remotely operated driven.” appears as if it should read “when the vehicle is in the remotely operated driven state.” or equivalent.
In claim 19, “The vehicle control method of claim 16, the vehicle is configured to” appears as if it should read “The vehicle control method of claim 16, wherein the vehicle is configured to” or equivalent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6, 12, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, claim 6 recites “wherein the first processor is configured to stop acquisition of the position information when the vehicle is in the remotely operated driven state” however the examiner understands that this limitation is not sufficiently supported, where the specification discloses acquiring and subsequently transmitting, for example, a surroundings image captured by the camera 23 of the vehicle 12 to the remote operation device 14 to enable remote operation of the vehicle in paragraphs [0019] and [0047].

	Similar reasoning is applied to claims 12 and 16-19. 
For the purpose of examination, claims 6, 12, and 16-19 are interpreted where position information refers exclusively to GPS data (global coordinates). See the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuhara (US 2019/0066516 A1).

	Regarding claim 1, Kuhara discloses a vehicle control system (In fig. 36 and paragraphs [0468]-[0469], Kuhara discloses a vehicle control system provided with a delivery vehicle 3) comprising: 
a memory (In fig. 7 and paragraph [0165], Kuhara discloses that the delivery vehicle 3 is provided with a storage unit 33; in paragraph paragraph [0182], Kuhara discloses that the storage unit 33 is a semiconductor memory, for example); and 
a first processor (In fig. 7 and paragraph [0165], Kuhara discloses that the delivery vehicle 3 is provided with a control unit 32; in paragraph [0167], Kuhara discloses that the control unit 32 is a CPU, for example, where the examiner understands that a CPU must at least comprise a processor) that is coupled with the memory (The examiner understands that the CPU and memory must at least be in communicable contact with one another to function as disclosed; see paragraphs [0168], [0184], [0186]-[0190] where Kuhara discloses specific examples of how subunits of the storage unit 33 and control unit 32 may interact) and that is configured to: 
set a preliminary destination or a preliminary destination area (In fig. 7 and paragraph [0167], Kuhara discloses that control unit 32 is provided with a dispatch instruction information acquisition unit 323; in paragraph [0173], Kuhara discloses that the dispatch instruction information acquisition unit 323 acquires dispatch instruction information including at least location information of the delivery destination (preliminary destination)) toward which a vehicle heads in an autonomously driven state (In paragraph [0168], Kuhara discloses that the movement control unit 31 (of control unit 32) controls the movement of the delivery vehicle 3 on the basis of an autonomous driving basic program stored in an autonomous driving basic program storage unit 332 (of storage unit 33); in paragraph [0173], Kuhara discloses that the delivery vehicle 3 moves toward the delivery destination (preliminary destination) after a delivery object has been loaded, or after a user has boarded the delivery vehicle 3, at the delivery source); 

acquire position information for the vehicle (In paragraph [0171], Kuhara discloses that the vehicle location information acquisition unit 322 (of control unit 32) acquires location information indicating the present location of the delivery vehicle 3, via the sensor unit 34); and 
switch a driving state of the vehicle from the autonomously driven state to a remotely operated driven state when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information (In paragraph [0498], Kuhara discloses that in a case where it has been determined that the present location of the delivery vehicle 3 is the location of the dispatch destination (preliminary destination), the delivery vehicle 3 switches the travel mode from the autonomous travel mode to the remote operation mode; see also paragraph [0387], where Kuhara discloses that the dispatch destination is any destination to which an autonomous vehicle is to be dispatched, including the delivery destination (preliminary destination)).

Regarding claim 2, Kuhara discloses a second processor (In fig. 36 and paragraphs [0468]-[0469], Kuhara discloses that the vehicle control system is provided with a management device 1E; in fig. 37 and paragraphs [0473]-[0475], Kuhara discloses that management device 1E is provided with a control unit 12E (second processor)) that is configured to notify a remote driver of the vehicle when in the remotely operated driven state, that the vehicle has arrived at the preliminary destination or in the preliminary 

Regarding claim 3, Kuhara discloses wherein the vehicle is configured to deliver a parcel (In paragraphs [0502]-[0503], Kuhara discloses that the task of the delivery vehicle 3 may include the unloading of a delivery object (parcel) from the delivery vehicle 3); and 
the vehicle is capable of being driven by remote operation by a recipient of the parcel from the preliminary destination to a delivery site of the parcel (In paragraph [0505], Kuhara discloses that at the point in time at which the delivery vehicle 3 has arrived at the dispatch destination, the (remote) vehicle operator 6 is able to immediately cause the delivery vehicle 3 to move (to a delivery site of the parcel) in a case where the stopping location of the delivery vehicle 3 is a place that is inconvenient for the user (from the preliminary destination); see also paragraphs [0502]-[0503], where Kuhara discloses that remote operation is not ended until, for example, the unloading of a delivery object (parcel) from the delivery vehicle 3 is to have been completed (vehicle has reached the delivery site of the parcel)); the examiner understands that remote operation may be provided by any remote vehicle operator 6, regardless of whether or not the remote operator 6 is the recipient of the parcel).

Regarding claim 5, Kuhara discloses wherein the vehicle is configured to temporally stop on arriving at the preliminary destination or in the preliminary destination area (In paragraph [0505], Kuhara discloses that at the point in time at which the delivery vehicle 3 has arrived at the dispatch destination (preliminary destination), the (remote) vehicle operator 6 is able to review the stopping location of the delivery vehicle 3; the examiner understands the stopping location of the delivery vehicle 

Regarding claim 7, Kuhara discloses a vehicle controller device (In fig. 36 and paragraphs [0468]-[0469], Kuhara discloses a vehicle control system provided with a delivery vehicle 3) comprising:
a memory (In fig. 7 and paragraph [0165], Kuhara discloses that the delivery vehicle 3 is provided with a storage unit 33; in paragraph paragraph [0182], Kuhara discloses that the storage unit 33 is a semiconductor memory, for example); and 
a processor (In fig. 7 and paragraph [0165], Kuhara discloses that the delivery vehicle 3 is provided with a control unit 32; in paragraph [0167], Kuhara discloses that the control unit 32 is a CPU, for example, where the examiner understands that a CPU must at least comprise a processor) that is coupled with the memory (The examiner understands that the CPU and memory must at least be in communicable contact with one another to function as disclosed; see paragraphs [0168], [0184], [0186]-[0190] where Kuhara discloses specific examples of how subunits of the storage unit 33 and control unit 32 may interact) and that is configured to:
cause a vehicle to travel in an autonomously driven state to a set preliminary destination or a set preliminary destination area (In paragraph [0168], Kuhara discloses that the movement control unit 31 (of control unit 32) controls the movement of the delivery vehicle 3 on the basis of an autonomous driving basic program stored in an autonomous driving basic program storage unit 332 (of storage unit 33); in paragraph [0173], Kuhara discloses that the delivery vehicle 3 moves toward the delivery destination (preliminary destination) after a delivery object has been loaded, or after a user has boarded the delivery vehicle 3, at the delivery source);

switch a driving state of the vehicle from the autonomously driven state to a remotely operated driven state when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information (In paragraph [0498], Kuhara discloses that in a case where it has been determined that the present location of the delivery vehicle 3 is the location of the dispatch destination (preliminary destination), the delivery vehicle 3 switches the travel mode from the autonomous travel mode to the remote operation mode; see also paragraph [0387], where Kuhara discloses that the dispatch destination is any destination to which an autonomous vehicle is to be dispatched, including the delivery destination (preliminary destination)).

Regarding claim 8, Kuhara discloses when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information, a remote driver of the vehicle when in the remotely operated driven state is notified that the vehicle has arrived at the preliminary destination or in the preliminary destination area (In paragraph [0514], Kuhara discloses that the management device 1E may notify the remote operation device 5 of the delivery vehicle that has arrived at the dispatch destination).

Regarding claim 9, Kuhara discloses wherein the vehicle is configured to deliver a parcel (In paragraphs [0502]-[0503], Kuhara discloses that the task of the delivery vehicle 3 may include the unloading of a delivery object (parcel) from the delivery vehicle 3); and
the vehicle is capable of being driven by remote operation by a recipient of the parcel from the preliminary destination to a delivery site of the parcel (In paragraph [0505], Kuhara discloses that at the 

Regarding claim 11, Kuhara discloses wherein the vehicle is configured to temporally stop on arriving at the preliminary destination or in the preliminary destination area (In paragraph [0505], Kuhara discloses that at the point in time at which the delivery vehicle 3 has arrived at the dispatch destination (preliminary destination), the (remote) vehicle operator 6 is able to review the stopping location of the delivery vehicle 3; the examiner understands the stopping location of the delivery vehicle 3 to indicate that the vehicle is stopped upon its arrival to the preliminary destination before or during transition to remote operation).

Regarding claim 13, Kuhara discloses a vehicle control method implemented by a processor (In fig. 36 and paragraphs [0468]-[0469], Kuhara discloses a vehicle control system provided with a delivery vehicle 3; in fig. 7 and paragraph [0165], Kuhara discloses that the delivery vehicle 3 is provided with a control unit 32; in paragraph [0167], Kuhara discloses that the control unit 32 is a CPU, for example, where the examiner understands that a CPU must at least comprise a processor), the method comprising:

acquiring position information for the vehicle (In paragraph [0171], Kuhara discloses that the vehicle location information acquisition unit 322 (of control unit 32) acquires location information indicating the present location of the delivery vehicle 3, via the sensor unit 34); and
switching a driving state of the vehicle from the autonomously driven state to a remotely operated driven state when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information (In paragraph [0498], Kuhara discloses that in a case where it has been determined that the present location of the delivery vehicle 3 is the location of the dispatch destination (preliminary destination), the delivery vehicle 3 switches the travel mode from the autonomous travel mode to the remote operation mode; see also paragraph [0387], where Kuhara discloses that the dispatch destination is any destination to which an autonomous vehicle is to be dispatched, including the delivery destination (preliminary destination)).

Regarding claim 14, Kuhara discloses when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information, a remote driver of the vehicle when in the remotely operated driven state is notified that the vehicle has arrived at the preliminary destination or in the preliminary destination area (In paragraph [0514], 

Regarding claim 15, Kuhara discloses wherein the vehicle is configured to temporally stop on arriving at the preliminary destination or in the preliminary destination area (In paragraph [0505], Kuhara discloses that at the point in time at which the delivery vehicle 3 has arrived at the dispatch destination (preliminary destination), the (remote) vehicle operator 6 is able to review the stopping location of the delivery vehicle 3; the examiner understands the stopping location of the delivery vehicle 3 to indicate that the vehicle is stopped upon its arrival to the preliminary destination before or during transition to remote operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara, in view of Ward (US 11,040,828 B1).

Regarding claim 4, Kuhara discloses wherein the vehicle is configured to deliver a parcel (In paragraphs [0502]-[0503], Kuhara discloses that the task of the delivery vehicle 3 may include the unloading of a delivery object (parcel) from the delivery vehicle 3); and 
the vehicle is capable of being driven by remote operation by a recipient of the parcel to the delivery site of the parcel (In paragraph [0505], Kuhara discloses that at the point in time at which the delivery vehicle 3 has arrived at the dispatch destination, the (remote) vehicle operator 6 is able to immediately cause the delivery vehicle 3 to move (to a delivery site of the parcel) in a case where the stopping location of the delivery vehicle 3 is a place that is inconvenient for the user (from the preliminary destination); see also paragraphs [0502]-[0503], where Kuhara discloses that remote operation is not ended until, for example, the unloading of a delivery object (parcel) from the delivery vehicle 3 is to have been completed (vehicle has reached the delivery site of the parcel)); the examiner understands that remote operation may be provided by any remote vehicle operator 6, regardless of whether or not the remote operator 6 is the recipient of the parcel).
Although Kuhara discloses that switching from autonomous to remote operation may be carried out in the condition that a required distance from the present location of the delivery vehicle 3 to the location of the dispatch destination is to be shorter than a predetermined threshold value (or that the delivery vehicle is within a preliminary destination area) in paragraph [0499], Kuhara does not explicitly disclose wherein the preliminary destination area is a locality including a delivery site of the parcel.
However, Ward teaches wherein the preliminary destination area is a locality including a delivery site of the parcel (In column 2, lines 34-39, Ward teaches that “the modular transfer units of the 
Ward is considered to be analogous to the claimed invention in that they both pertain to autonomously directing a delivery vehicle to a preliminary destination area including a delivery site. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement setting the destination as a preliminary destination area which includes a delivery site as taught by Ward with the vehicle control system of Kuhara, where doing so is advantageous in that, for example, it defines a relationship between the preliminary destination and ultimate delivery site, which places the delivery vehicle in proximity to its delivery point when it reaches the preliminary destination area, reducing the burden on the remote operator to operate the delivery vehicle and maximizing autonomous operation of the vehicle where no human intervention is otherwise required.

Regarding claim 10, Kuhara discloses wherein the vehicle is configured to deliver a parcel (In paragraphs [0502]-[0503], Kuhara discloses that the task of the delivery vehicle 3 may include the unloading of a delivery object (parcel) from the delivery vehicle 3); and
the vehicle is capable of being driven by remote operation by a recipient of the parcel to the delivery site of the parcel (In paragraph [0505], Kuhara discloses that at the point in time at which the 
Although Kuhara discloses that switching from autonomous to remote operation may be carried out in the condition that a required distance from the present location of the delivery vehicle 3 to the location of the dispatch destination is to be shorter than a predetermined threshold value (or that the delivery vehicle is within a preliminary destination area) in paragraph [0499], Kuhara does not explicitly disclose wherein the preliminary destination area is a locality including a delivery site of the parcel.
However, Ward teaches wherein the preliminary destination area is a locality including a delivery site of the parcel (In column 2, lines 34-39, Ward teaches that “the modular transfer units of the present disclosure may be used to efficiently and effectively transfer items in large numbers from one or more sources, such as a fulfillment center, to one or more destinations, such as areas or regions where the items are desired singly or in bulk, by way of one or more delivery vehicles” where the examiner understands an area or region where the items are desired singly or in bulk to be a preliminary destination area; see also column 15, lines 27-31 where Ward teaches that the destination may be “a street address or other identifier designated by a customer or other entity that placed the order, or a location of a fulfillment center or other facility where the items are to be received and stored” which the examiner understands to be an ultimate destination within the preliminary destination area).
.

Claims 6, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara, in view of Suzuki (US 2018/0203465 A1).

Regarding claim 6, although Kuhara discloses that when having received a negative response result for a query as to whether the location information of the dispatch destination and the movement destination location information may be associated and stored, the acquired movement destination location information is discarded without associating and storing the location information of the dispatch destination and the movement destination location information, Kuhara does not explicitly disclose wherein the first processor is configured to stop acquisition of the position information when the vehicle is in the remotely operated driven state.
However, Suzuki teaches stopping acquisition of the position information when the vehicle is in the remotely operated driven state (In paragraph [0028], Suzuki teaches that a drone 1 loaded with a package uses a GPS system to fly to a user house 20 that is the delivery destination of the package, and, when the drone 1 approaches the user house that is the destination, “the flight of the drones 1 is switched from autonomous navigation using the GPS system to remote control performed by the 
Suzuki is considered to be analogous to the claimed invention in that they both pertain to a delivery vehicle that autonomously travels towards a destination and subsequently transitions to remote operation to navigate to the final delivery site. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the acquisition of GPS data upon transition to a remote control state of the delivery vehicle as taught by Suzuki with the vehicle control system as disclosed by Kuhara. The implementation is advantageous in that “automatic landing becomes difficult in an environment where a GPS signal is difficult to be transmitted, for example, between buildings” and that “automatic landing is facilitated even in such an environment by performing remote control from the landing device 21 side at the time of landing” as suggested by Suzuki in paragraph [0032].

Regarding claim 12, although Kuhara discloses that when having received a negative response result for a query as to whether the location information of the dispatch destination and the movement destination location information may be associated and stored, the acquired movement destination location information is discarded without associating and storing the location information of the dispatch destination and the movement destination location information, Kuhara does not explicitly disclose wherein the processor is configured to stop acquisition of the position information when the vehicle is in the remotely operated driven state.
However, Suzuki teaches stopping acquisition of the position information when the vehicle is in the remotely operated driven state (In paragraph [0028], Suzuki teaches that a drone 1 loaded with a package uses a GPS system to fly to a user house 20 that is the delivery destination of the package, and, when the drone 1 approaches the user house that is the destination, “the flight of the drones 1 is 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the acquisition of GPS data upon transition to a remote control state of the delivery vehicle as taught by Suzuki with the vehicle controller device as disclosed by Kuhara. The implementation is advantageous in that “automatic landing becomes difficult in an environment where a GPS signal is difficult to be transmitted, for example, between buildings” and that “automatic landing is facilitated even in such an environment by performing remote control from the landing device 21 side at the time of landing” as suggested by Suzuki in paragraph [0032].

Regarding claim 16, although Kuhara discloses that when having received a negative response result for a query as to whether the location information of the dispatch destination and the movement destination location information may be associated and stored, the acquired movement destination location information is discarded without associating and storing the location information of the dispatch destination and the movement destination location information, Kuhara does not explicitly disclose wherein the vehicle is configured to stop acquisition of the position information when the vehicle is in the remotely operated driven state.
However, Suzuki teaches stopping acquisition of the position information when the vehicle is in the remotely operated driven state (In paragraph [0028], Suzuki teaches that a drone 1 loaded with a package uses a GPS system to fly to a user house 20 that is the delivery destination of the package, and, when the drone 1 approaches the user house that is the destination, “the flight of the drones 1 is switched from autonomous navigation using the GPS system to remote control performed by the 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the acquisition of GPS data upon transition to a remote control state of the delivery vehicle as taught by Suzuki with the vehicle control method as disclosed by Kuhara. The implementation is advantageous in that “automatic landing becomes difficult in an environment where a GPS signal is difficult to be transmitted, for example, between buildings” and that “automatic landing is facilitated even in such an environment by performing remote control from the landing device 21 side at the time of landing” as suggested by Suzuki in paragraph [0032].

Regarding claim 17, Suzuki teaches stopping the acquisition of the position information, without recording the position information, when the vehicle is in the remotely operated driven state (In paragraph [0028], Suzuki teaches that a drone 1 loaded with a package uses a GPS system to fly to a user house 20 that is the delivery destination of the package, and, when the drone 1 approaches the user house that is the destination, “the flight of the drones 1 is switched from autonomous navigation using the GPS system to remote control performed by the landing device 21 and the in-house control device 22 installed in the user house 20”; the examiner understands that the position information cannot be recorded when the vehicle is in the remotely operated driven state if it is not acquired).

Regarding claim 18, Suzuki teaches stopping the acquisition of the position information, without recording the position information, when the vehicle is in the remotely operated driven state (In paragraph [0028], Suzuki teaches that a drone 1 loaded with a package uses a GPS system to fly to a user house 20 that is the delivery destination of the package, and, when the drone 1 approaches the user house that is the destination, “the flight of the drones 1 is switched from autonomous navigation using 

Regarding claim 19, Suzuki teaches stopping the acquisition of the position information, without recording the position information, when the vehicle is in the remotely operated driven state (In paragraph [0028], Suzuki teaches that a drone 1 loaded with a package uses a GPS system to fly to a user house 20 that is the delivery destination of the package, and, when the drone 1 approaches the user house that is the destination, “the flight of the drones 1 is switched from autonomous navigation using the GPS system to remote control performed by the landing device 21 and the in-house control device 22 installed in the user house 20”; the examiner understands that the position information cannot be recorded when the vehicle is in the remotely operated driven state if it is not acquired).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morimura (US 2021/0370989 A1) teaches an autonomous driving delivery vehicle that receives road information of a pickup and delivery target area including the delivery destination or pickup destination.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665